DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert (US Pub 20070202933) in view of either one of Carlson (US Pub 20110062849) or Amin (US Pub 20170205541), in further view of Ogawa (US PN 5,580,605).
Regarding claim 1 and 17: Tolbert teaches an electronic display comprising a glass (110) having a glass surface, an optically clear adhesive (150, 60), and a LCD (i.e. backlight unit, 28), wherein the adhesive directly adheres the glass to the LCD (backlight unit).
	While Tolbert does not explicitly disclose their glass surface being etched, they do not exclude it either and instead, only generally teach their glass being used as a cover for a display. As Carlson and Amin, who similarly discloses a glass cover for displays, disclose the desire to roughen by etching the surface for enhanced optics, it would have been obvious to one having ordinary skill at the time of invention to modify Tolbert to include their glass surface being roughened by etching according to Carlson or Amin to obtain desired optics. 
While Tolbert may not disclose a hydrophobic alkoxyorganosilane as claimed covalently attached to the glass surface, they do not exclude this and as mentioned previously, only generally teach their glass being used as a cover (lens) for a display. As Ogawa discloses that optical lenses and display covers can be desirably made hydrophobic and free of contaminates with the addition of an aloxyorganosilane having C10-C18 alkyl chain covalently attached thereto, it would have been obvious to one having ordinary skill at the time of invention to modify Tolbert to include an aloxyorganosilane having C10-C18 alkyl chain covalently attached to the glass for hydrophobic properties.
Regarding claim 2: As discussed above, Tolbert’s display includes a LCD. 
Regarding claim 3: Tolbert’s glass has a pencil hardness of at least 9H (0036). 
Regarding claim 4: While Tolbert may not disclose the specular reflection of their glass surface, as discussed above, Tolbert was modified to include an etched surface of Carlson and Carlson teaches such a glass surface having a specular reflectance as claimed (see entire document including Figures).
Regarding claim 5: Although Tolbert does not recite the concentration of the alkoxyorganosilane providing the water surface contact angle claimed, as mentioned above, Tolbert’s glass surface is coated with hydrophobic alkoxyorganosilane. Given that hydrophobicity appears to be known in the art to be that which has a water contact angle of >90o (see Amin 0021 as evidence), Tolbert’s hydrophobic alkoxyorganosilane is expected to provide a water contact angle of >90 which overlaps the range claimed providing a prima facie case of obviousness (MPEP 2144.05).
	Alternatively, in the instance it is argued that Tolbert’s surface having hydrophobic alkoxyorganosilane does not necessarily mean a contact angle of >90, Tolbert, as modified, includes a hydrophobic alkoxyorganosilane surface coated glass cover for a display. As Amin teaches that glass covers for display can be made to have a hydrophobic surface providing a contact angle of >90 (0021), it would at the very least been obvious at the time of invention to modify Tolbert to include their hydrophobic alkoxyorganosilane surface providing a water contact angle of at least 90 to obtain a desirable hydrophobic surface. 
Regarding claim 6: Although Tolbert’s adhesive relied upon for meeting claim 1 above fails to meet the requirements of claim 6, Tolbert does teach that their glass (110) can be adhered to the LCS (backlight 28) via a polymeric layer (120) of polycarbonate or polyacrylate (see 0037 and Figures). 
While Tolbert may not describe this layer (120) as an “optically clear adhesive”, given that it is the same material as Applicants’, it is expected to have the same properties (optically clear) and functionalities (having adhesion and adhering the glass to the unit) and meet the claim. 
Further, it is noted for the record that Applicants do not claim any degree of adhesion and as such, as long as a material can be reasonably considered to have some degree of adhesion, no matter how negligible, the limitation is met. In the instant case, as there is nothing in Tolbert that discusses their layer (120) spontaneously separating, one having ordinary skill at the time of invention would reasonably conclude the layer to have some degree of adhesion. 
Additionally, it is noted for the record that as shown in Figure 6, Tolbert includes 150/120/60 directly between glass 110 and unit 28. Given that Tolbert’s 150 and 60 are taught as being optically clear and 120 is the same material as Applicants and as such, would be expected to be optically clear, the entire laminate 150/120/60 is considered an optically clear material. Given that 120 in the center is polycarbonate or polyacrylic, the overall optically clear laminate material is considered to “include” polyacrylic or polycarbonate as claimed. And finally, given that 150 and 60 in the optically clear material provide adhesion between the glass and unit, the overall optically clear laminate material is considered to be an adhesive adhering the glass to the unit. 

2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert (US Pub 20070202933), either one of Carlson (US Pub 20110062849) or Amin (US Pub 20170205541), and Ogawa (US PN 5,580,605) as applied to claim 1 above, in view of Behling (US Pub 20160289513).
The following is an alternative rejection to the rejection of claim 6 above.
As discussed above, Tolbert teaches the invention of claim 1 but fail to teach their optically clear adhesive (150, 60) being a material as claimed. However, Tolbert does not limit their material and instead only generally teach adhering their glass cover to a display with an optically clear adhesive.
As Behling discloses that it is desirable to make optically clear adhesives for adhering a glass cover to a display that of polyacrylate according to their invention, it would have been obvious to one having ordinary skill at the time of invention to modify Tolbert to include optically clear adhesives of polyacrylate according to Behling to obtain desirable adhesion. 

3.	Claim(s) 1-2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR2017025138) in view of either one of Carlson (US Pub 20110062849) or Amin (US Pub 20170205541), in further view of Ogawa (US PN 5,580,605).
Regarding claim 1: SIn teaches an electronic display comprising a glass (200) having a glass surface, an optically clear adhesive (110), and a LCD (i.e. backlight unit, 300), wherein the adhesive adheres the glass to the LCD (backlight unit).
	While Sin does not explicitly disclose their glass surface being etched, they do not exclude it either and instead, only generally teach their glass being used as a cover for a display. As Carlson and Amin, who similarly disclose a glass cover for displays, disclose the desire to roughen by etching the surface for enhanced optics, it would have been obvious to one having ordinary skill at the time of invention to modify Sin to include their glass surface being roughened by etching according to Carlson or Amin to obtain desired optics. 
While Sin may not disclose a hydrophobic alkoxyorganosilane as claimed covalently attached to the glass surface, they do not exclude this and as mentioned previously, only generally teach their glass being used as a cover (lens) for a display. As Ogawa discloses that optical lenses and display covers can be desirably made hydrophobic and free of contaminates with the addition of an aloxyorganosilane having C10-C18 alkyl chain covalently attached thereto, it would have been obvious to one having ordinary skill at the time of invention to modify Sin to include an aloxyorganosilane having C10-C18 alkyl chain covalently attached to the glass for hydrophobic properties.
Regarding claim 2: As discussed above, SIn’s display includes a LCD. 
Regarding claim 4: While Sin may not disclose the specular reflection of their glass surface, as discussed above, Sin was modified to include an etched surface of Carlson and Carlson teaches such a glass surface having a specular reflectance as claimed (see entire document including Figures).
Regarding claim 5: Although Sin does not recite the exact water surface contact angle of their glass, as mentioned above, Tolbert’s glass surface is now hydrophobic. Given that hydrophobicity appears to be known in the art to be that which has a water contact angle of >90o (see Amin 0021 as evidence), Sin as modified is expected to have a water contact angle of >90 which overlaps the range claimed providing a prima facie case of obviousness (MPEP 2144.05).
	Alternatively, in the instance it is argued that Sin’s surface being hydrophobic does not necessarily mean a contact angle of >90, Tolbert is teaching a glass cover for a display wherein the surface is to be hydrophobic. As Amin teaches that glass covers for display can have a hydrophobic surface with a contact angle of >90 (0021), it would at the very least been obvious at the time of invention to modify Sin to include a water contact angle of at least 90 to obtain a desirable hydrophobic surface. 
4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR2017025138), either one of Carlson (US Pub 20110062849) or Amin (US Pub 20170205541), and Ogawa (US PN 5,580,605) as applied to claim 1 above, in view of Tolbert (US Pub 20070202933).
As discussed above, Sin teaches the invention of claim 1 but fail to teach their glass having a hardness as claimed. However, Sin does not exclude this and instead only generally teach a glass cover for a display.
As Tolbert, who similarly teaches a glass cover for a display, discloses that it is desirable for the glass to have a pencil hardness of at least 9H (0036), it would have been obvious to one having ordinary skill at the time of invention to modify Sin to include their glass having a pencil hardness of at least 9H to obtain a desirable display. 


5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR2017025138), either one of Carlson (US Pub 20110062849) or Amin (US Pub 20170205541), and Ogawa (US PN 5,580,605) as applied to claim 1 above, in view of Behling (US Pub 20160289513).
As discussed above, Sin teaches the invention of claim 1 but fail to teach their optically clear adhesive 110 being a material as claimed. However, Sin does not limit their material and instead only generally teach adhering their glass cover to a display with an optically clear adhesive.
As Behling discloses that it is desirable to make optically clear adhesives for adhering a glass cover to a display that of polyacrylate according to their invention, it would have been obvious to one having ordinary skill at the time of invention to modify Sin to include optically clear adhesives of polyacrylate according to Behling to obtain desirable adhesion. 
Allowable Subject Matter
Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art (see previous Office Action) does render obvious the invention of claim 1, the art fails to teach or provide any motivation to make the alkoxyorganosilane a trialkoxysilane with three points of covalent attachment to the etched surface. 

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. In summary, Applicants argue the following points.
Applicants argue that the prior rt does not teach or suggest a hydrophobic alkoxyorganosilane including a C10 to C18 alkyl chain covalently attached to an etched surface. Instead, while each reference relied upon by the Office (see Tolbert, Carlson, Amin and Ogawa) may teach different components of the claimed invention, none teach or suggest the claimed arrangement or interaction of these components and none suggests that an alkoxyorganosilane as claimed can covalently attach to an etched surface.
This is not persuasive. Initially, contrary to Applicants argument, the art combined would suggest and render obvious the claimed arrangement and interaction as claimed for reasons asserted in the Office Action. Specifically, as discussed in the Office Action, while Tolbert teaches a glass but simply does not itself disclose the glass being etched or having a hydrophobic alkoxyorganosilane then attached as claimed, given that Carlson and Amin from the same field of endeavor as Tolbert both disclose the benefits of etching a glass surface, it would have been obvious to make Tolbert’s glass an etched surface and Ogawa from the same field of endeavor as Tolbert disclose the benefits of covalently bonding a hydrophobic alkoxyorganosilane as claimed to a glass surface for hydrophobicity, it would have been further obvious to then covalently bond a hydrophobic alkoxyorganosilane as claimed to Tolbert’s etched glass surface for hydrophobicity.
Although Applicants argue that none of the references teach or suggest that the alkoxyorganosilane can covalently attach to an etched surface, the Examiner notes that initially, the references do not necessarily have to. Additionally, as none of the references suggests that it can not be done, there is nothing to conclude that it cannot be done nor that it would not have been obvious. Further, as Ogawa’s Col. 9, lines 62-64 suggests that the alkoxyorganosilane can covalently attach to a roughened surface, attachment to a roughened surface (i.e. an etched surface) would have been obvious with a reasonable expectation of success. 
Applicants argue that the claimed display differs structurally from the combination of the prior art because density of the alkoxyorganosilane adhered to the glass is increased due to the etched surface because the etching exposes more surface area to which the silane is covalently attached. 
This is not persuasive. Initially, Applicants are arguing that their argued structure is a direct result of the alkoxyorganosilane being adhered to an etched glass surface. Given that the combination of references will teach an alkoxyorganosilane as claimed adhered to an etched glass surface, the structure resulting will be expected to be the same (MPEP 2112). Further, in the instance Applicants are attempting to assert new and unexpected results of having an alkoxyorganosilane covalently attached to an etched surface, Applicants have not provided any actual evidence of unexpected results and it has been held by the courts that mere attorney argument can not take the place of evidence. Additionally, the courts have held that to support an allegation of unexpected results, the results must be truly unexpected. In the instant case, Applicants assertion is based on the etched surface providing more surface area for bonding but this is not considered unexpected as it is very well known that etching a surface naturally increases surface area and with more area, there will necessarily be more sites for bonding. As such, there does not appear to be anything truly new or unexpected about the claimed arrangement. 
	Applicants argue that Ogawa teaches away from using a glass having an etched surface and point to citations in Ogawa that disclose the desire in the art for glass to be smooth.
	This is not persuasive. While the Examiner does agree that Ogawa discusses in their background various reasons on why it has been desirable in the art for a smooth glass, Ogawa is in no way limiting glass to have a smooth surface. Instead, Ogawa is only merely disclosing what has been previously desirable. Additionally, it is pointed out that even though Ogawa discusses in the background that for preventing contamination it has been proposed to make glass smooth, Ogawa also suggest however, that there are limitations on smoothness (see Col. 1, lines 46-47). This would indicate that Ogawa isn’t necessarily requiring smooth surfaces but instead, is attempting to improve contamination prevention that cannot be done with smooth surfaces alone. Further and most importantly, Ogawa in no way requires their glass to be smooth or teaches away from roughness as Ogawa explicitly states that their surface can be roughened (see Col. 9, lines 62-64). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784